Case: 19-20280      Document: 00515772339         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 9, 2021
                                   No. 19-20280                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Amon Rweyemamu Mtaza,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:14-CR-130-1


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Amon Rweyemamu Mtaza pleaded guilty to one count of conspiracy
   to commit wire fraud, one count of wire fraud, and two counts of aggravated
   identity theft. After his conviction, Mtaza filed a pro se motion seeking return
   of property the government allegedly seized under Federal Rule of Criminal
   Procedure 41. The district court granted summary judgment to the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20280      Document: 00515772339           Page: 2   Date Filed: 03/09/2021




                                     No. 19-20280


   Government on the Rule 41 motion and subsequently denied Mtaza’s motion
   for reconsideration. Mtaza appealed. We affirm.
                                          I.
          After Mtaza’s convictions became final, he filed a motion under
   Federal Rule of Criminal Procedure 41(g) for return of property the
   Government allegedly seized from him. He filed that motion in the district
   court docket for his criminal proceedings. Under our precedent, a motion
   filed under Rule 41(g) in a criminal docket once the criminal case is closed
   commences a new civil proceeding in equity. Bailey v. United States, 508 F.3d
   736, 738 (5th Cir. 2007); Clymore v. United States, 217 F.3d 370, 373 (5th Cir.
   2000). Mtaza attached an affidavit listing the contested property—it
   included three vehicles, two boat titles, $6600 in cash, a wallet, jewelry,
   various electronics, a receipt, and a set of keys.
          The Government moved for summary judgment. It submitted the
   affidavit of Agent Matthew S. Boyden of the United States Postal Inspection
   Service. Boyden averred the Government lawfully forfeited two of the
   vehicles; returned another vehicle to Mtaza’s defense counsel; destroyed
   electronics containing contraband personal identifying information; and had
   never seized any of the other listed property. Mtaza opposed summary
   judgment and argued Boyden’s testimony was not credible.
          On October 18, 2018, the district court granted summary judgment in
   favor of the Government. On April 1, 2019, Mtaza moved for
   reconsideration. On April 8, 2019, the district court denied Mtaza’s motion
   for reconsideration. On April 19, 2019, Mtaza filed a notice of appeal.
                                          II.
          There are four issues in this appeal: First, whether we have
   jurisdiction over the district court’s summary judgment order. Second,




                                           2
Case: 19-20280      Document: 00515772339            Page: 3    Date Filed: 03/09/2021




                                      No. 19-20280


   whether the district court erred in granting summary judgment to the
   Government on Mtaza’s Rule 41(g) motion. Third, whether the district court
   ought to have granted Mtaza leave to amend his complaint to add a Bivens
   claim. And fourth, whether it was an abuse of discretion for the district court
   to deny reconsideration. We consider each in turn.
                                           A.
          The Government argues that Mtaza untimely appealed the district
   court’s summary judgment order. Time-to-appeal limitations are
   jurisdictional, see Bowles v. Russell, 551 U.S. 205, 214 (2007), so we first assure
   ourselves that Mtaza was timely. He was.
                                           1.
          We start with the relevant rules. In civil cases where the United States
   is a party, a litigant must notice his appeal “within 60 days after entry of
   judgment.” Fed. R. App. P. 4(a)(1)(B); accord 28 U.S.C. § 2107(b).
   Generally, that clock begins to run when the court enters its judgment in the
   docket and the earlier of two events occurs: (A) the judgment is set forth in a
   separate document; or (B) 150 days pass. Fed. R. Civ. P. 58(c)(2). Where
   a party files a timely motion asking the court to reconsider its decision, the
   appeal clock doesn’t start until the court decides the motion. See Fed. R.
   App. P. 4(a)(4)(A) (“If a party files in the district court [any of the
   enumerated motions]—and does so within the time allowed by those rules—
   the time to file an appeal runs for all parties from the entry of the order
   disposing of the last such remaining motion.”).
          Here, the district court granted summary judgment and dismissed
   Mtaza’s Rule 41(g) motion on October 18, 2018. The court never set forth its
   judgment in a separate document, so judgment was “entered” on March 18,
   2019—150 days from the order’s entry in the docket. See Fed. R. Civ. P.
   58(c)(2)(B) (the 150-day rule); Freudensprung v. Offshore Tech. Servs., Inc.,




                                           3
Case: 19-20280      Document: 00515772339          Page: 4    Date Filed: 03/09/2021




                                    No. 19-20280


   379 F.3d 327, 336 (5th Cir. 2004) (“That the . . . order was final and otherwise
   appealable does not in itself excuse the district court from Rule 58’s separate
   document requirement.”).
          Mtaza filed a motion for reconsideration 14 days later on April 1, 2019.
   That motion was timely because Mtaza had 28 days from the entry of
   judgment to move under Rule 59(e). Fed. R. Civ. P. 59(b) (Rule 59 motion
   must be filed “no later than 28 days after the entry of judgment”); Demahy
   v. Schwartz Pharma Inc., 702 F.3d 177, 182 n.2 (5th Cir. 2012) (per curiam)
   (where filed within 28-day period, motion for reconsideration treated as Rule
   59 motion to alter or amend judgment); cf. id. (where filed outside the 28-day
   period, motion for reconsideration treated as Rule 60(b) motion for relief
   from judgment). And because that filing was timely, it reset the limitation
   period for noticing an appeal. See Fed. R. App. P. 4(a)(4)(A)(iv) (time to
   appeal runs from resolution of properly filed Rule 59 motion). The district
   court denied the motion for reconsideration on April 8, 2019, thus starting
   the 60-day clock for noticing an appeal. Mtaza noticed his appeal eleven days
   later, on April 19, 2019—well within the allotted time.
          Because Mtaza’s notice of appeal was timely, we have jurisdiction to
   consider the merits of the district court’s grant of summary judgment.
                                          2.
          In the dissent’s view, the district court’s order granting summary
   judgment was sufficiently “self-contained” and succinct to satisfy Rule 58’s
   separate-document requirement. Post, at 13–14 (Haynes, J., dissenting).
   Accordingly, the dissent argues, Mtaza’s notice of appeal was untimely and
   we may review only the district court’s denial of the motion for
   reconsideration. There are at least three problems with that.
          First, the dissent contravenes the text of Rule 58. The Rule is
   unequivocal: “Every judgment and amended judgment must be set out in a




                                          4
Case: 19-20280         Document: 00515772339              Page: 5       Date Filed: 03/09/2021




                                          No. 19-20280


   separate document.” Fed. R. Civ. P. 58(a). The only exceptions are
   orders resolving motions under Rules 50(b), 52(b), 54, 59, or 60. See id.
   58(a)(1)–(5). By implication, a separate document setting forth the judgment
   is required for every other kind of “order.” See United States v. Vonn, 535 U.S.
   55, 65 (2002) (referencing the canon that “expressing one item of a
   commonly associated group or series excludes another left unmentioned”).
   Here, the district court’s order resolved a summary judgment motion under
   Rule 56, so a document separate from that order was necessary. True, the
   district court’s order might be characterized as short and succinct. See post,
   at 13–14 (Haynes, J., dissenting). But nothing in the text of Rule 58 makes the
   separate-document requirement turn on the lengthiness of the appealed-from
   order. 1
              Second, even if it were ambiguous whether the district court’s order
   satisfied Rule 58(a), the Supreme Court has told us to resolve such ambiguity
   in a way that preserves a litigant’s appeal rights. In Bankers Trust Co. v.
   Mallis, the Court gave its canonical explanation of the “sole purpose of the
   separate-document requirement.” 435 U.S. 381, 384 (1978) (per curiam).
   Prior to enactment of Rule 58(a), “some difficulty ha[d] arisen, chiefly where
   [a] court ha[d] written an opinion or memorandum containing some
   apparently directive or dispositive words, e.g., ‘the plaintiff’s motion for
   summary judgment is granted.’” Id. (quotation omitted). In such cases, there
   was “a matter of doubt whether the purported entry of judgment was


              1
             Even if we accept that a “self-contained order that provided all the relief granted
   without any facts, law, or analysis” could constitute a separate document, see post, at 12
   (Haynes, J., dissenting), we might still reach the same result. The district court’s order
   made a factual finding essential to resolution of the 41(g) motion: “[T]he United States
   does not have custody of any of the properties listed by the Defendant on Exhibit A to his
   motion.” The order also explained “that no genuine issue exists as to any material fact and
   that the United States is entitled to judgment as a matter of law.” The order thus contained
   both “facts” and “law.”




                                                5
Case: 19-20280         Document: 00515772339              Page: 6       Date Filed: 03/09/2021




                                          No. 19-20280


   effective, starting the time running for post-verdict motions and for the
   purpose of appeal.” Id. at 385. Rule 58 “eliminate[d] these uncertainties by
   requiring that there be a judgment set out on a separate document.” Id.
   Importantly, the Court made clear “[t]he rule should be interpreted to
   prevent loss of the right of appeal, not to facilitate loss.” Id. at 386 (quotation
   omitted) (emphasis added). The dissent would have us do the opposite, and
   in doing so return to the old days of uncertainty as to when judgment is
   entered for purposes of noticing an appeal.
           Third, the dissent’s primary authority is distinguishable. See post, at
   12 (Haynes, J., dissenting) (citing United States v. Perez, 736 F.2d 236 (5th
   Cir. 1984) (per curiam)). In Perez, a prisoner filed a notice of appeal months
   before the district court entered an order resolving his 28 U.S.C. § 2255
   motion. See id. at 237. The panel held Perez’s notice of appeal was untimely
   after noting the district court’s “succinct” order complied with Rule 58. See
   id. at 237–38. Crucially, the panel explained that a district court’s order on a
   § 2255 motion (at issue in Perez) was different than a summary judgment
   order (at issue here) for purposes of Rule 58: “unlike the summary judgment
   context, a ‘judgment,’ as distinguished from an ‘order,’ is not contemplated
   or required to finally dispose of a section 2255 motion.” Id. at 238 n.3. Perez
   thus distinguished its holding from a summary judgment case “where the
   document claimed to be a judgment was in fact a combination of an opinion
   and a judgment, the very thing Rule 58 was designed to prevent.” Id. (emphasis
   added). If anything, Perez supports strict adherence to Rule 58 here. 2



           2
              The dissent further objects to our “sua sponte granting of jurisdiction.” Post, at
   11 (Haynes, J., dissenting); see also id. (“[W]hile we have to reach sua sponte whether we
   lack jurisdiction, we do not have to sua sponte search to find jurisdiction.”). To suggest we
   “grant” jurisdiction in this case—or any case—misunderstands the jurisdictional question.
   Congress has instructed that “no appeal shall bring any judgment, order or decree in an
   action, suit or proceeding of a civil nature before a court of appeals for review” unless a




                                                6
Case: 19-20280         Document: 00515772339                Page: 7       Date Filed: 03/09/2021




                                           No. 19-20280


                                                 B.
           Having determined we have jurisdiction to review the district court’s
   summary judgment order, we do so de novo. Petro Harvester Operating Co.,
   L.L.C., 954 F.3d 686, 691 (5th Cir. 2020).
           Summary judgment is appropriate where “there is no genuine dispute
   as to any material fact and the movant is entitled to judgment as a matter of
   law.” Fed R. Civ. P. 56(a). In the context of Rule 41(g) motions, summary
   judgment should lie where the government shows that it does not have the
   claimant’s property. Bailey, 508 F.3d at 740 (“[T]he government cannot
   return property it does not possess . . . .”). Mtaza argues that the
   Government failed to carry that burden. We disagree.
           In his Rule 41(g) motion, Mtaza sought the return of three vehicles,
   two boat titles, $6600 in cash, a wallet, jewelry, various electronics, a receipt,
   and a set of keys. In moving for summary judgment, the Government
   acknowledged it had seized two vehicles—a 2006 Maserati and 2007
   Mercedes Benz—but explained that those vehicles were forfeited in Mtaza’s
   plea agreement and sold to set off a restitution order. It also acknowledged
   seizing the third vehicle—a Range Rover—but stated that it had released that
   vehicle to Mtaza’s defense counsel. As to the remainder of the property, the
   Government introduced the sworn affidavit of U.S. Postal Inspector


   timely notice of appeal is filed. 28 U.S.C. § 2107(a). That instruction limits our jurisdiction.
   Hamer v. Neighborhood Hous. Servs., 138 S. Ct. 13, 17 (2017) (“[A] provision governing the
   time to appeal in a civil action qualifies as jurisdictional . . . if Congress sets the time.”).
   Given this statutory command, we are obligated to determine when the “entry of . . .
   judgment” took place, and whether a subsequent notice of appeal was timely. See Gonzalez
   v. Thaler, 565 U.S. 134, 141 (2012) (“When a requirement goes to subject-matter
   jurisdiction, courts are obligated to consider sua sponte issues that the parties have
   disclaimed or have not presented.”). Our conclusion that Mtaza’s notice of appeal was
   timely is therefore a determination that the summary judgment order falls within
   jurisdiction granted by Congress. And reaching that issue is mandatory, not discretionary.




                                                  7
Case: 19-20280      Document: 00515772339           Page: 8    Date Filed: 03/09/2021




                                     No. 19-20280


   Matthew S. Boyden. Boyden explained that “seized documents and phones
   and laptops contained contraband (personal identifying information of
   others) and were all destroyed.” Boyden maintained that the United States
   never seized, and did not have possession of, any of the other property Mtaza
   identified.
          In response, Mtaza argues only that Boyden’s affidavit is not credible.
   That assertion is insufficient to create a genuine dispute of material fact. Cf.
   Lodge Hall Music, Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 81 (5th Cir.
   1987) (“We hold that where a party opposing summary judgment alleges that
   the affidavits upon which the motion is based are perjured, and presents
   evidence that could lead a reasonable person to doubt the credibility of the
   affiants’ testimony, summary judgment should not be granted.”); see also
   10A Charles Alan Wright & Arthur R. Miller, Federal
   Practice and Procedure § 2726 (“[S]pecific facts must be produced
   in order to put credibility in issue so as to preclude summary judgment.
   Unsupported allegations that credibility is in issue will not suffice.”).
                                          C.
          In the alternative, Mtaza argues that the district court abused its
   discretion by denying him leave to amend his complaint to add a claim for
   monetary damages under Bivens v. Six Unknown Named Agents, 403 U.S. 388
   (1971). Mtaza relies on our decision in Pena v. United States, 157 F.3d 984 (5th
   Cir. 1998). There, we noted that a Rule 41(g) movant whose property had
   allegedly been destroyed by the Government “presented the facts necessary
   for an action under Bivens.” Id. at 987.
          In the 22 years since Pena, the Supreme Court’s instructions
   regarding Bivens claims have changed significantly. See Hernandez v. Mesa,
   140 S. Ct. 735, 750 (2020) (Thomas, J., concurring) (“[T]he Court has
   consistently refused to extend the Bivens doctrine . . . even going so far as to




                                          8
Case: 19-20280      Document: 00515772339           Page: 9     Date Filed: 03/09/2021




                                     No. 19-20280


   suggest that Bivens and its progeny were wrongly decided.”). Nowadays,
   “Bivens claims generally are limited” to three circumstances: (1) manacling
   a plaintiff in front of his family in his home and strip-searching him in
   violation of the Fourth Amendment; (2) discrimination on the basis of sex by
   a congressman against a staff person in violation of the Fifth Amendment;
   and (3) failure to provide medical attention to an asthmatic prisoner in federal
   custody in violation of the Eighth Amendment. Oliva v. Nivar, 973 F.3d 438,
   442 (5th Cir. 2020). Extending Bivens beyond those contexts is a “disfavored
   judicial activity,” id., and we cannot do so where “special factors” counsel
   against it, see Ziglar v. Abbasi, 137 S. Ct. 1843, 1860 (2017).
          We need not determine whether any “special factors” exist here. For
   present purposes, it is sufficient to note that none of the heretofore-
   recognized Bivens claims apply to the deprivation of property. We therefore
   cannot say that the district court’s refusal to entertain a Bivens claim here was
   based on an erroneous view of the law.
                                          D.
          After the district court granted summary judgment, it denied Mtaza’s
   motion for reconsideration. Mtaza argues that was wrong. We disagree.
          Reconsideration after judgment is “an extraordinary remedy that
   should be used sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th
   Cir. 2004). That remedy is appropriate only where necessary to “correct
   manifest errors of law or fact or to present newly discovered evidence.” Id.
   (quotation omitted).
          Mtaza has failed to meet this high bar. In his motion for
   reconsideration, Mtaza largely repeated arguments he made in opposition to
   summary judgment, and complained that he was given insufficient notice of
   his obligations as the nonmovant in summary judgment proceedings. A
   motion for reconsideration “is not the proper vehicle for rehashing evidence,




                                           9
Case: 19-20280     Document: 00515772339             Page: 10   Date Filed: 03/09/2021




                                      No. 19-20280


   legal theories, or arguments that could have been offered or raised before the
   entry of judgment.” Id. And nothing suggests Mtaza was denied the
   opportunity to present evidence and arguments to rebut the Government’s
   summary judgment showing. Indeed, Mtaza requested—and was granted—
   an extension of time to file a response to the Government’s motion for
   summary judgment. He filed that response; the district court simply
   rendered judgment in favor of the Government.
                                  *        *         *
          The judgment of the district court is AFFIRMED.




                                          10
Case: 19-20280      Document: 00515772339            Page: 11   Date Filed: 03/09/2021




                                      No. 19-20280


   Haynes, Circuit Judge, concurring in part and dissenting in part:
          I respectfully dissent from the determination set forth in Section II.A.1
   of the majority opinion. For the reasons set forth below, I conclude that the
   October 18, 2018, order (the “October Order”) was a final order and
   complied with the separate-document rule under Federal Rule of Civil
   Procedure 58. I am not the only one who thought so: both sides thought that
   as well; neither made a Rule 58 argument until the panel requested briefing
   on it well after the fact. I also, therefore, object to the sua sponte granting of
   our jurisdiction (while we have to reach sua sponte whether we lack
   jurisdiction, we do not have to sua sponte search to find jurisdiction).
   Accordingly, I conclude that we lack jurisdiction to address the issues in
   Sections II.A.2–3 and, therefore, would not reach them. Because we have
   jurisdiction over the motion for reconsideration appeal (albeit as a Rule 60,
   not a Rule 59 motion), I concur in the denial of that portion of the appeal and
   would affirm that portion of the district court’s ruling, while dismissing the
   rest of the appeal for lack of jurisdiction.
          Turning to the Rule 58 question, under Rule 58, “[e]very judgment
   and amended judgment must be set out in a separate document” unless an
   order disposes of five enumerated types of motions, which are not at issue
   here. FED. R. CIV. P. 58(a). A “judgment” is defined in Rule 54(a) and
   “includes . . . any order from which an appeal lies.” See also 12 JAMES W.
   MOORE ET AL., MOORE’S FEDERAL PRACTICE – CIVIL § 58.02
   (Matthew Bender 3d ed.). Therefore, to satisfy the separate-document
   requirement of Rule 58, a document entitled “judgment” is not required.
   Rather, Rule 58 is satisfied when a district court issues a (1) self-contained
   document that (2) states all the relief granted by the court and (3) does not
   contain any facts, law, or analysis. Id. § 58.05. As to the last requirement,
   some minimal explanation is permitted, so long as it is “sparse and does not
   engage with the issues raised by the parties.” Id.




                                           11
Case: 19-20280        Document: 00515772339               Page: 12        Date Filed: 03/09/2021




                                           No. 19-20280


           In that regard, we have held that a self-contained order that provided
   all the relief granted without any facts, law, or analysis was a separate
   document on at least three occasions. 1 United States v. Perez, 736 F.2d 236,
   237–38 (5th Cir. 1984) (per curiam) (holding that a succinct standalone order
   denying a § 2255 motion without including facts, law, or analysis satisfied
   Rule 58); InterFirst Bank Dall., N.A. v. FDIC., 808 F.2d 1105, 1108–09 (5th
   Cir. 1987) (holding the same on a district court’s order on a Rule 59 motion);
   Ellison v. Conoco, Inc., 950 F.2d 1196, 1203 (5th Cir. 1992) (holding the same
   on a district court’s order on a motion for judgment notwithstanding the
   verdict). 2 So have at least six other circuit courts. RR Vill. Ass’n, Inc. v.


           1
              A few of our cases are unclear on this point. See Calmaquip Eng’g W. Hemisphere
   Corp. v. W. Coast Carriers, Ltd., 650 F.2d 633, 635–36 (5th Cir. Unit B July 1981) (holding
   that a district court order granting summary judgment did not satisfy Rule 58); Nunez v.
   Superior Oil Co., 535 F.2d 324, 325 (5th Cir. 1976) (per curiam) (holding that a district court
   “ruling” granting summary judgment did not satisfy Rule 58); Freudensprung v. Offshore
   Tech. Servs., Inc., 379 F.3d 327, 335–37 (5th Cir. 2004) (holding that a district court order
   that stayed arbitration without “lengthy factual and legal conclusions” and
   “administratively closed” the case did not satisfy Rule 58). None, however, are contrary
   to concluding that the October Order is separate. In Calmaquip and Nunez, we did not
   describe the summary judgment orders at issue; it is thus unclear whether the orders were
   self-contained or included facts, law, or analysis. See Calmaquip, 650 F.2d at 635 (stating
   only that summary judgment was entered); Nunez, 535 F.2d at 325 (stating only that “the
   district court rendered a ‘ruling’ granting . . . summary judgment”). In Freudensprung, the
   appellees “concede[d] that the district court never entered a separate judgment
   document” and instead argued that the district court’s order was “not subject to the
   separate document requirement” because it was final and appealable. 379 F.3d at 335.
   Therefore, the question we addressed in Freudensprung was whether a final and appealable
   order was exempt from Rule 58’s separate-document requirement. See id. at 336–37.
           2
             Although the current version of Rule 58 does not require a separate document for
   orders on Rule 59 motions and motions for judgment notwithstanding the verdict, those
   exceptions were included after we decided InterFirst Bank Dallas and Ellison, in 2002. See
   Fed. R. Civ. P. 58 advisory committee’s note to 2002 amendment. Thus, the holdings
   of those two cases remain relevant.
           Additionally, the fact that Perez concerned an order on a § 2255 motion, which does
   “not contemplate[]” a judgment, is not dispositive. See InterFirst Bank Dall., 808 F.2d at
   1108–09 (holding that a non-§ 2255 order satisfied Rule 58); Ellison, 950 F.2d at 1202–03




                                                 12
Case: 19-20280       Document: 00515772339             Page: 13      Date Filed: 03/09/2021




                                        No. 19-20280


   Denver Sewer Corp., 826 F.2d 1197, 1201 (2d Cir. 1987) (holding that “a one-
   sentence order denying a motion satisfies the separate-document
   requirement” of Rule 58 but that “an order that is part of a district court
   opinion or memorandum does not”); Local Union No. 1992 of Int’l
   Brotherhood of Elec. Workers v. Okonite Co., 358 F.3d 278, 284–85 (3d Cir.
   2004) (holding that a self-contained order that succinctly disposed of all the
   relief requested and provided nothing else satisfied Rule 58); In re Schimmels,
   85 F.3d 416, 421–22 (9th Cir. 1996) (holding that a self-contained order that
   granted summary judgment without discussing the facts or law satisfied Rule
   58); United States v. Clearfield State Bank, 497 F.2d 356, 358–59 (10th Cir.
   1974) (holding that a self-contained order that granted summary judgment
   without discussing the facts or law satisfied Rule 58); Vaquería Tres Monjitas,
   Inc. v. Comas-Pagán, 772 F.3d 956, 959–60 (11th Cir. 2014) (holding that the
   district court’s order, which contained five numbered provisions that
   disposed of claims but did not provide legal analysis or engage with the
   parties’ issues, satisfied Rule 58); Kidd v. Dist. of Columbia, 206 F.3d 35, 38–
   39 (D.C. Cir. 2000) (holding that the district court’s self-contained order
   that granted the defendant’s motion for summary judgment and did nothing
   else satisfied Rule 58).
           Consistent with our court’s and other circuits’ precedent, the
   October Order satisfies Rule 58’s three requirements. First, the October
   Order is self-contained. Second, it disposes of the relief requested: it grants
   the Government’s motion for summary judgment and denies Mtaza’s
   motion for return of seized properties, leaving nothing else to be decided. 3



   (holding the same); see also, e.g., In re Schimmels, 85 F.3d 416, 421–22 (9th Cir. 1996)
   (holding that a summary judgment order satisfied Rule 58).
           3
             Indeed, if it did not resolve all the matters pending in the court, the problem
   would not be a Rule 58 problem but a finality problem. See Williams v. Taylor Seidenbach,




                                              13
Case: 19-20280       Document: 00515772339              Page: 14       Date Filed: 03/09/2021




                                         No. 19-20280


   Third, the order does not include any facts, law, or analysis that in any way
   “engage[s] with the issues raised by the parties.” MOORE’S FEDERAL
   PRACTICE – CIVIL § 58.05; see Kidd, 206 F.3d at 38–39 (holding that a
   summary judgment order with one legal and one factual statement satisfied
   Rule 58).
           The fact that Rule 58(a) exempts orders on certain enumerated
   motions does not mean that this Rule required two copies of the October
   Order to be filed. Indeed, no circuit has interpreted Rule 58(a)’s exemption
   as requiring such. See In re Schimmels, 85 F.3d at 421 (noting that the
   separate-document rule “does not always require the filing of two separate
   documents”); see also, e.g., Vaquería, 772 F.3d at 959–60. The real question
   of the separate-document rule is, what is it separate from?
           The rule requires only that the court enter a judgment in a standalone
   document; “it does not require that a court enter an initial memorandum or
   opinion.” In re Schimmels, 85 F.3d at 421. So when a district court does not
   enter an opinion, as in this case, then no additional document is required
   beyond the order ruling on the motion. See, e.g., Clearfield, 497 F.2d at 359
   (holding that, if the district court “wrote no opinion or memorandum, [the]
   order granting summary judgment [is] itself a separate document” that
   complies with Rule 58). Put another way, the point of the rule is to require
   that the final judgment/order not be mixed in with the reasoning underlying
   that judgment/order. See Fed. R. Civ. P. 58 advisory committee’s note
   to 1963 amendment (stating that the separate-document rule was created to
   eliminate uncertainties created when a district court writes an opinion or
   memorandum containing directive or dispositive words that could be



   Inc., 958 F.3d 341, 343, 346–49 (5th Cir. 2020) (en banc) (explaining the need for finality
   and ways to achieve it).




                                               14
Case: 19-20280     Document: 00515772339            Page: 15    Date Filed: 03/09/2021




                                     No. 19-20280


   construed as a judgment by requiring a separate document “distinct from
   an[] opinion or memorandum”); Perez, 736 F.2d at 238 n.3 (noting that “the
   very thing Rule 58 was designed to prevent” is a party claiming that a
   document was a judgment when it was “a combination of an opinion and a
   judgment”).     It would make little sense to require a court to enter two
   identical orders (which is what would have been done here if that is how Rule
   58 is construed, since the order did not give reasoning) just so one is
   “separate” from the other. Where, as here, the summary judgment order
   did not include any facts, law, or analysis, the order functions as a judgment
   that satisfies Rule 58. See Clearfield, 497 F.2d at 359; see also In re Schimmels,
   85 F.3d at 421; Kidd, 206 F.3d at 38.
          In sum, our case law and that of other circuits holds that an “order”
   constitutes a separate judgment document if it is self-contained, disposes of
   the relief requested, and does not contain anything else. The October Order
   is such an order. Therefore, the time to file a Rule 59 motion began on
   October 18, 2018, the date of the October Order, and Mtaza had 28 days after
   October 18 to file one. Because Mtaza moved for reconsideration after the
   28-day deadline and did not file an appeal until more than thirty days after
   the October Order, his motion for reconsideration was a Rule 60 motion, and
   we lack jurisdiction over all the issues other than those pertaining to the Rule
   60 motion. For these reasons, I dissent from Section II.A.1, would dismiss
   for want of jurisdiction the issues in Section II.A.2-3, and concur in the
   affirmance of the district court’s denial of the motion for reconsideration.




                                           15